SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under The Securities Exchange Act Of 1934 FAUCET IMPRESSIONS INTERNATIONAL, INC. (Name of Issuer) COMMON STOCK, $0.001 Par Value Per Share (Title of Class of Securities) (CUSIP Number) 8149 E. Evans Road, #3 Scottsdale, Arizona 85260 (480)-686-1321 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With copies to: Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ07726 (732) 409-1212 June 10, 2011 (Date Of Event Which Requires Filing Of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), (f) or (g), check the following box o. SCHEDULE 13D (1) NAMES OF REPORTING PERSONS. S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): Cory Galakatos (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o (3) SEC USE ONLY (4) SOURCE OF FUNDS (SEE INSTRUCTIONS) PF (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(D) OR 2(E) o (6) CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (7) SOLE VOTING POWER (8)SHARED VOTING POWER 0 (9)SOLE DISPOSITIVE POWER (10)SHARED DISPOSITIVE POWER 0 (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 84.7% (14) TYPE OF REPORTING PERSON IN ITEM 1. SECURITY AND ISSUER. The security upon which this report is based is the common stock, par value $0.001, of FAUCET IMPRESSIONS INTERNATIONAL, INC., a Nevada corporation, with its principal place of business located at 8149 E. Evans Road, #3, Scottsdale, Arizona 85260. The telephone number is (480)-686-1321. ITEM 2. IDENTITY AND BACKGROUND. The name of the individual filing this statement is Cory Galakatos, who is hereinafter sometimes referred to as the “Reporting Person.” The address for Cory Galakatos is 8149 E. Evans Road, #3, Scottsdale, Arizona 85260. The telephone number is (480)-686-1321. Cory Galakatos is the President, Chief Executive Officer and Director of Faucet Impressions International, Inc., a Nevada corporation, with its principal place of business located at 8149 E. Evans Road, #3, Scottsdale, Arizona 85260. The telephone number is (480)-686-1321. During the past five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors).In addition, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction during the last five years which would make it subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws. The Reporting Person is a citizen of the United States. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. On June 10, 2011, the Issuer issued 5,000,000 shares of its common stock to Cory Galakatos for an aggregate purchase price of $15,000. ITEM 4. PURPOSE OF TRANSACTION. Investment. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. The Reporting Person acquired 5,000,000 of the issued and outstanding common shares of the Issuer.Such amount represented 84.7% of the total issued and outstanding common shares of the Issuer. The Reporting Person is the President, Chief Executive Officer and Director of Faucet Impressions International, Inc. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. Other than the Agreement, as described in this Schedule 13D, the Reporting Person has no contracts, arrangements, understandings or relationships with any other person with respect to any securities of the Issuer. ITEM 7. MATERIAL TO BE FILED AS EXHIBITS. None SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. FAUCET IMPRESSIONS INTERNATIONAL, INC. Date July 6, 2011 By: /s/ Cory Galakatos Cory Galakatos President, Chief Executive Officer and Director
